Fourth Court of Appeals
                                San Antonio, Texas
                                     February 28, 2020

                                    No. 04-18-00917-CV

                                   Ziaunnisa K. LODHI,
                                        Appellant

                                             v.

                                     Shah A. HAQUE,
                                         Appellee

                 From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CI04290
                        Honorable Rosie Alvarado, Judge Presiding


                                      ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Irene Rios, Justice
             Beth Watkins, Justice
             Liza A. Rodriguez, Justice

       The court has considered the appellant’s motion for en banc reconsideration, and the
motion is hereby DENIED.


                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of February, 2020.


                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court